Case 15-35119        Doc 32      Filed 01/22/19    Entered 01/22/19 13:37:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-35119
         Rarn Dorl

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/15/2015.

         2) The plan was confirmed on 12/11/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/09/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,120.00.

         10) Amount of unsecured claims discharged without payment: $21,306.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35119       Doc 32         Filed 01/22/19    Entered 01/22/19 13:37:29                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $18,048.34
        Less amount refunded to debtor                             $228.34

 NET RECEIPTS:                                                                                     $17,820.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $4,000.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $915.50
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,915.50

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 A ALLIANCE COLLECTION AGENCY      Unsecured         515.00        515.20           515.20        110.71        0.00
 AMERICASH LOANS LLC               Unsecured      1,000.00       2,369.29         2,369.29        509.13        0.00
 AT&T MOBILITY II LLC              Unsecured         211.00      3,148.29         3,148.29        676.53        0.00
 CARMAX AUTO FINANCE               Secured        8,875.00       8,875.00         8,875.00      8,875.00     626.98
 CARMAX AUTO FINANCE               Unsecured            NA       1,611.51         1,611.51        346.30        0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         279.00        314.00           314.00          67.48       0.00
 ILLINOIS DEPARTMENT OF HUMAN S    Unsecured      2,250.00       2,250.00         2,250.00        483.50        0.00
 ILLINOIS TOLLWAY                  Unsecured         600.00      4,232.40         4,232.40        909.49        0.00
 INTERNAL REVENUE SERVICE          Priority           50.00           NA               NA            0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         438.00        438.81           438.81          94.30       0.00
 NPRTO ILLINOIS                    Unsecured            NA         280.42           280.42          60.26       0.00
 VILLAGE OF BENSENVILLE            Unsecured         200.00           NA               NA            0.00       0.00
 VILLAGE OF ELK GROVE              Unsecured         100.00           NA               NA            0.00       0.00
 VILLAGE OF HANOVER PARK           Unsecured         150.00           NA               NA            0.00       0.00
 MBB                               Unsecured      1,778.00            NA               NA            0.00       0.00
 MCCARTHY BURGESS                  Unsecured         811.00           NA               NA            0.00       0.00
 NATIONWIDE CREDIT AND CO          Unsecured         275.00           NA               NA            0.00       0.00
 NORTHWESTERN MEDICINE CDH         Unsecured         300.00           NA               NA            0.00       0.00
 POPLAR CREEK PUBLIC LIBRARY       Unsecured          38.00           NA               NA            0.00       0.00
 TOTAL CARD INC                    Unsecured         511.00           NA               NA            0.00       0.00
 GEICO INSURANCE                   Unsecured          65.00           NA               NA            0.00       0.00
 DISH                              Unsecured         314.00           NA               NA            0.00       0.00
 DUPAGE MEDICAL GROUP              Unsecured          20.00           NA               NA            0.00       0.00
 ELMHURST HOSPITAL                 Unsecured          41.00           NA               NA            0.00       0.00
 ELMHURST MEMORIAL HEALTHCAR       Unsecured          60.00           NA               NA            0.00       0.00
 FIFTH THIRD BANK                  Unsecured          62.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35119       Doc 32      Filed 01/22/19    Entered 01/22/19 13:37:29                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
 AT&T                           Unsecured         891.00             NA           NA             0.00         0.00
 AT&T                           Unsecured         586.00             NA           NA             0.00         0.00
 BENSENVILLE POLICE DEPT        Unsecured         200.00             NA           NA             0.00         0.00
 BUCKEYE CHECK CASHING OF ILL L Unsecured      1,521.00              NA           NA             0.00         0.00
 CENTRAL DUPAGE EMERGENCY PHY Unsecured           602.00             NA           NA             0.00         0.00
 CENTRAL DUPAGE HOSPITAL        Unsecured         300.00             NA           NA             0.00         0.00
 CHASE BANK                     Unsecured          50.00             NA           NA             0.00         0.00
 VERIZON                        Unsecured         687.00          673.94       673.94         144.82          0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $8,875.00          $8,875.00                 $626.98
       All Other Secured                                       $0.00              $0.00                   $0.00
 TOTAL SECURED:                                            $8,875.00          $8,875.00                 $626.98

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $15,833.86             $3,402.52                   $0.00


 Disbursements:

        Expenses of Administration                             $4,915.50
        Disbursements to Creditors                            $12,904.50

 TOTAL DISBURSEMENTS :                                                                         $17,820.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-35119        Doc 32      Filed 01/22/19     Entered 01/22/19 13:37:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/22/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
